DETAILED ACTION
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:  
2.	Group I:  claims 1-8, drawn to a method for manufacturing a display panel, or display panel, comprising an encapsulation assembly disposed between the cover plate and the substrate and disposed in the non-display area; and at least one diffusion layer disposed on the substrate and disposed between the encapsulation assembly and the display area, wherein diffusion occurs when the diffusion layer encounters water, (figure 4).
3.	Group II: claims 9-11 drawn to a method for detecting a display panel used to detect an encapsulation assembly in the display panel fails or not, wherein the method for detecting the display panel comprises detecting whether diffusion occurs to the diffusion layer or not every predetermined period of time; if no diffusion occurs, continue to detect whether the diffusion occurs to the diffusion layer or not every predetermined period of time; if the diffusion occurs, it is determined that the encapsulation assembly fails, (figure 5).
4.	The inventions are distinct, each from the other because of the following reasons:
5.          According to the above paragraphs 2-3, inventions I to II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  
in a method and apparatus without the particulars of the other subcombination as identified above.  See MPEP Paragraph 8006.05(d).  

7.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
8.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
9.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geisel Kara can be reached on (571)272- 2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
April 22, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877